Mr. Justice Scott delivered the opinion of the Court: . The plaintiff in this case, Frederick Weston, as he was walking with a friend on one of the principal streets of the city of Joliet, carrying his little child in his arms, tripped and fell. By the fall the child, was so fatally injured it died in a few moments after the accident. The alleged cause of the accident was a defective condition of the sidewalk. The plaintiff, as administrator of his deceased child, brought this suit against the city of Joliet, to recover damages resulting to the next of kin on account of the death of the intestate. On the trial in the circuit court plaintiff recovered a judgment. That judgment was affirmed in the Appellate Court for the Second District, and the city asked for and was allowed an appeal to this court. The attention of this court is directed to but one question,— that is, the damages found are excessive. That is a question that is not subject to review in this court. The rule for ascertaining the damages in any case, is, of course, a question of law, but the amount of the damages, as the same appears from the evidence, is a question of fact. No complaint is made, the court misdirected the jury as to the rules of law they should observe in ascertaining the damages the next of kin of the intestate had sustained, and which plaintiff was entitled to recover for them. It has been so often decided by this court, the amount of the damages sustained by the plaintiff in an action at law is a question of fact, not open to reconsideration in this court, under the statute, the question need not be discussed. It is enough to refer to the many cases in this court on that subject. The judgment of the Appellate Court will be affirmed. Judgment affirmed.